Citation Nr: 1107192	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 30, 1993 for 
the award of a 100 percent rating for service-connected paranoid 
type schizophrenia on the basis of clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 
1973.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2007 rating decision in which the RO denied the 
Veteran's claim for an effective date earlier than August 30, 
1993 for the award of a 100 percent rating for service-connected 
paranoid type schizophrenia on the basis of CUE.  Later that 
month, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) later that month.

For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  If an appellant dies during 
the pendency of an appeal, the appeal on the merits becomes moot 
by virtue of the appellant's death and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2010).  (Provided, however, that an eligible 
person may, under certain circumstances, file a request to be 
substituted as the appellant for purposes of processing the claim 
to completion.  See Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating 
new 38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).)  

In this case, the Board has received information suggesting that 
the Veteran may be deceased.  More specifically, entries in two 
VA databases (VACOLS and SHARES) indicate that the Veteran died 
in November 2009, and that compensation payments have been 
terminated.  The record does otherwise contain evidence of the 
Veteran's death, however.  There is no death certificate of 
record, and the Board has thus far been unable to obtain 
confirmation of death through available Social Security 
Administration (SSA) databases.

The Board cannot dismiss the present appeal at this time, without 
some official confirmation of death, or proceed on the merits of 
the appeal, if the Veteran is still living, based on the present 
inconclusive record.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should take action to confirm 
whether the Veteran has died.  Contact may 
be made with the Veteran's family, the 
Columbia RO, SSA, and/or any other State 
or Federal agency to obtain official 
confirmation of the Veteran's death, 
including a certificate of death.

2.  After determining the Veteran's 
status, the RO should proceed accordingly.

3.  If the RO determines that the Veteran 
is not, in fact, deceased, the case should 
be returned to the Board, along with the 
evidence confirming her status, for 
further appellate review.

The purpose of this REMAND is to afford procure clarifying data, 
and provide due process.

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

